WINCH, J.
Plaintiff in error was convicted in the police court of the city of Cleveland of an offense commonly known as neglecting children, the punishment for which is provided by Sec. 6984a R. S. (See. 12970 G. C.). His conviction was affirmed by the common pleas court.
The affidavit filed in the case alleges that the offense was committed “on or about August 17, A. D. 1906 (the date of the affidavit), and from January 14, A. D. 1905 (the date of the child’s birth), until said August 17, A. D. 1906, at said city and county.”
The statute requires the state to show that the accused “wilfully, unlawfully or negligently fails to furnish necessary and proper food, clothing, or shelter for such child.”
The bill of exceptions shows that the child was born in Cleveland, but later taken by its mother to her parents “on a farm” where it has since remained, cared for by them, with some little help from the mother. The child is well taken care of, but plaintiff in error has never contributed to its support.
Where the farm is, is not shown. It does not appear that it is even in the state of Ohio or the United States. It may be in *578Canada, for aught the record shows, and on that farm the child has been ever since its mother took it there, about February, 1906.
It was further developed upon cross-examination of the mother that when she first asked the accused to give her something for the support of the child, it, the child, was with her parents.
In this state of the record we are compelled to say that the state failed to show that the offense was committed within the jurisdiction of the police court of the city of Cleveland and for that reason, the judgment not being sustained by sufficient evidence, the judgments of the common pleas court and the said police court are reversed and the cause remanded for a new trial,
Marvin and Henry, JJ., concur.